—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered August 23, 1999, which, in this personal injury action, granted plaintiffs’ motion for leave to amend the complaint to increase the ad damnum and for an order transferring this action from Civil Court to Supreme Court, unanimously affirmed, without costs.
In the absence of prejudice to the defendant, a motion to amend the ad damnum clause should generally be granted (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 21-22; *386Sahdala v New York City Health & Hosps. Corp., 251 AD2d 70). Accordingly, as no prejudice attributable to the amendment proposed by plaintiffs was shown by defendants, the motion court’s grant of the requested relief should be affirmed. We have reviewed defendants’ remaining arguments and find them unavailing. Concur — Mazzarelli, J. P., Ellerin, Lerner, Rubin and Andrias, JJ.